The defendant was complained of under the name of John Doe, and being arraigned by that name, pleaded not guilty. He thereby waived the misnomer, and the Court of Common Pleas rightly refused to dismiss the complaint on account of it. 1 Bishop on Criminal Procedure, § 677. So, too, the objection to the complaint on account of the omission *Page 541 
to add to the name of the defendant his place of residence, or commorancy, ought to have been taken advantage of, if at all, by plea in abatement, or motion to quash, before the plea of not guilty was entered, the latter plea operating in legal effect as a waiver of the objection. 1 Bishop on Criminal Procedure, § 791;State v. McGregor, 41 N.H. 407; 2 Hale Pleas of the Crown, 176; Johnson's case, Cro. Jac. 610. Nor do we deem it material that the court allowed the complaint to be amended, for the amendment, though superfluous, being confessedly according to the fact, can do the defendant no harm.
The exceptions are overruled, and the cause remanded for sentence.
Exceptions overruled.